DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The prior art of record and newly cited reference fails to disclose, teach, and/ or suggest the invention as claimed.

Randall (US 2016/0160619 A1- ‘619 hereinafter) teaches that drilling of an oil and gas well, a near-vertical wellbore is formed through the earth using a drill bit urged downwardly at a lower end of a drill string. After drilling to a predetermined bottomhole location, the drill string and bit are removed and the wellbore is lined with a string of casing and a downhole hydraulic jetting assembly is useful for steerably jetting multiple lateral boreholes into a subsurface formation from an existing parent wellbore of any inclination. The downhole hydraulic jetting assembly is useful for single trip completions or recompletion through the placement of multiple lateral boreholes. Furthermore, a subsequent hydraulic fracturing treatment in a horizontal parent wellbore 4c, an initial borehole 15 will be jetted substantially perpendicular to and at or near the same horizontal plane as the parent wellbore 4c, and a second lateral borehole will be jetted at an azimuth of 180° rotation from the first. 
The reference however fails to disclose forming a tunnel extending outwardly from the generally vertical borehole at least 10 feet into a formation surrounding the generally vertical borehole by utilizing a one of drilling and hydraulic jetting; orienting the tunnel to intersect the formation zone at a predetermined angle with respect to a direction of maximum horizontal stress in the formation zone, wherein the predetermined angle is determined by a forecast production level from a well production modeling technique;
wherein an azimuth of the tunnel is selected with respect to the target zone to ensure that the network of fractures extends through the target zone when performing the fracture stimulation.

Therefore, the prior art of record and newly cited reference fails to disclose, teach, and / or suggest the invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        06/07/2022